DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          RICHARD GLISSON,
                              Petitioner,

                                     v.

                    PUBLIX SUPER MARKETS, INC.,
                             Respondent.

                               No. 4D14-4397

                          [September 30, 2015]

   Petition for writ of certiorari to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael L. Gates, Judge; L.T. Case No.
13-005809 CACE.

   Scott M. Behren of the Behren Law Firm, Weston, for petitioner.

  Gerald E. Greenberg and Freddy R. Funes of Gelber Schachter &
Greenberg, P.A., Miami, for respondent.

  Brian Calciano of Brian Calciano, P.A., St. Petersburg, for Amicus
Curiae the National Employment Lawyers Association, Florida Chapter.

PER CURIAM.

   Denied. See Nader v. Fla. Dep’t of Highway Safety & Motor Vehicles,
87 So. 3d 712 (Fla. 2012).

CIKLIN, C.J., MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.